DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 6, 8-13, 16, 18, 21, 23, 27 and 29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is indicated as allowed for claiming, along with the entirety of the claim limitations, “a plurality of adapters each of which has a first end, a second end, an external shoulder located between the first end and the second end, and a second shoulder adjacent the first end … a plurality of connectors each of which includes an internal shoulder at a first connector end and first threads at a second connector end, wherein the internal shoulder of each of the plurality of connectors is configured to push the second end of a respective one of the plurality of adapters into a respective one of the plurality of inlet ports of the outlet manifold as the first threads engage the outlet manifold adjacent the respective one of the plurality of inlet ports; and a first plurality of O-rings each of which is configured to be compressed between the second shoulder of a respective one of the plurality of adapters and the outlet end of a respective one of the plurality of pressure relief valves”.  This limitation is neither anticipated by, nor rendered obvious over, the prior art of record.
Claim 10 is indicated as allowed for claiming, along with the entirety of the claim limitations, “a plurality of adapters, each adapter having a first end, a second end, and an external shoulder located between the first end and the second end, the first end of each adapter being configured to threadably engage with an interior surface of an outlet end of a respective one of the plurality of pressure relief valves, each adapter defining a groove adjacent the second end and a second shoulder adjacent the first end … a plurality of connectors, each connector including an internal shoulder at a first connector end 
Claim 16 is indicated as allowed for claiming, along with the entirety of the claim limitations, “adapters each of which has a first end, a second end, an external shoulder located between the first end and the second end, a second shoulder adjacent the first end, and groove adjacent the second end, wherein the first end of each of the adapters is configured to threadably connect to an interior surface of an outlet end of a respective one of the pressure relief valves … a plurality of union nuts each of which comprises an internal shoulder at a first union nut end and threads at a second union nut end, wherein the internal shoulder of each of the union nuts is configured to engage a respective one of the adapters as the threads connect to the outlet manifold to push the second end of the respective one of the adapters into the outlet manifold; first O-rings each of which is configured to be compressed between the second shoulder of a respective one of the adapters and the outlet end of a respective one of the pressure relief valves when the respective one of the adapters is threadably connected to the respective one of the pressure relief valves; and 5 32572193.3008496-8110 (43US2) second O-rings each of which is configured to be disposed in the groove of a respective one of the adapters”.  This limitation is neither anticipated by, nor rendered obvious over, the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753